MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 24 
Docket:	      Was-16-127	
Submitted	
  On	Briefs:	 November	29,	2016	
Decided:	     February	2,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                               MIDLAND	FUNDING	LLC	
                                         	
                                        v.	
                                         	
                                  MARK	WALTON	
	
	
MEAD,	J.	

       [¶1]		Mark	Walton	appeals	from	a	judgment	entered	in	the	District	Court	

(Calais,	Romei,	J.)	in	favor	of	Midland	Funding	LLC	in	the	amount	of	$5,684.72	

plus	costs	of	court.		Walton	argues	that	the	 District	Court	lacked	jurisdiction	

over	the	matter	pursuant	to	language	in	the	credit	card	agreement	and	asserts	

that	the	court	erred	in	admitting	documentation	of	the	assignment	of	his	debt	

to	 Midland	 Funding	 from	 Barclays	 Bank	 Delaware	 pursuant	 to	 the	 business	

records	exception	to	the	hearsay	rule.		We	affirm	the	judgment.	

                                    I.		BACKGROUND	

	      [¶2]		On	February	26,	2015,	Midland	Funding	filed	a	complaint	against	

Walton	alleging	that	he	had	entered	into	a	credit	card	agreement	with	Barclays	

Bank	Delaware	in	April	2008,	used	the	card	to	obtain	extensions	of	credit,	and	
2	

failed	 to	 make	 payments	 on	 the	 account	 since	 March	 2009.	 	 The	 complaint	

asserted	 that	 “[a]ll	 of	 the	 rights,	 titles,	 and	 interest”	 in	 Walton’s	 account	 had	

been	“assigned,	endorsed	and	set	over”	to	Midland	Funding,	and	it	sought	to	

collect	an	outstanding	balance	of	$5,684.72.	

	         [¶3]		On	October	26,	2015,	Walton	filed	a	motion	to	dismiss	alleging	that	

the	 District	 Court	 did	 not	 have	 jurisdiction	 over	 the	 matter.	 	 He	 argued	 that	

pursuant	 to	 language	 in	 his	 credit	 card	 agreement,	 the	 matter	 should	 have	

instead	 been	 brought	 in	 “small	 claims”	 court.1	 	 The	 following	 day,	 the	 court	

granted	the	motion.		On	October	30,	Midland	filed	a	motion	for	findings	of	fact	

and	conclusions	of	law	and	a	motion	for	reconsideration,	to	which	Walton	filed	

no	response.		Noting	that	no	opposition	had	been	filed,	the	court	granted	the	

motion	for	reconsideration	and	denied	Walton's	motion	to	dismiss.	

	         [¶4]		The	court	held	a	bench	trial	on	February	8,	2016.		Walton	asked	the	

court	to	reconsider	his	motion	to	dismiss	based	on	lack	of	jurisdiction,	but	the	

court	 reaffirmed	 its	 prior	 ruling	 denying	 the	 motion.	 	 In	 support	 of	 its	

complaint,	 Midland	 called	 as	 a	 witness	 Cassandra	 Praught,	 an	 employee	 of	




     1	
     	 Midland	 Funding	 asserts	 that	 Walton's	 motion	 must	 be	 treated	 as	 a	 motion	 for	 summary	
judgment	 because	 he	 attached	 exhibits	 to	 the	 motion,	 including	 an	 excerpt	 of	 the	 card	 agreement	
terms	 and	 conditions.	 	 However,	 M.R.	 Civ.	 P.	 12(b)	 provides	 that	 this	 principle	 applies	 only	 to	 a	
motion	to	dismiss	pursuant	to	Rule	12(b)(6),	and	Walton's	motion	to	dismiss	was	based	on	lack	of	
jurisdiction	pursuant	to	Rule	12(b)(1).	
                                                                                    3	

Midland	Credit	Management	(MCM).		Praught	has	worked	for	two	years	as	a	

“legal	specialist	and	custodian	of	records”	for	MCM;	her	job	duties	require	her	

to	“review	legal	documents	and	verify	information	contained	within	Midland’s	

business	records,	as	well	as	testify	telephonically.”	

	     [¶5]		According	to	Praught,	MCM	is	a	debt	servicer	and	affiliate	company	

of	Midland	Funding.		She	explained	that	Midland	is	in	the	business	of	purchasing	

distressed	debt,	including	from	Barclays	Bank.		While	Midland	Funding,	which	

has	no	employees	and	is	controlled	by	a	board	of	directors,	handles	the	debt	

purchasing	process,	MCM	incorporates	pertinent	documents	into	its	business	

records.	 	 Praught	 testified	 that	 when	 Midland	 purchases	 debt	 from	 Barclays,	

records	from	the	assignment	are	transferred	electronically	with	an	electronic	

sale	file	and	are	uploaded	to	a	secure	website.		MCM	then	pulls	the	records	from	

that	website	and	loads	them	into	its	system.		Praught	has	been	trained	in	these	

“on-boarding	processes”	and	on	the	computer	systems	used	to	hold	the	records,	

and	 she	 has	 access	 to	 the	 electronic	 records	 for	 defaulted	 accounts.	 	 She	

explained	that	once	the	documents	are	integrated	into	Midland’s	records,	they	

are	password	protected	and	not	altered.	

	     [¶6]		Praught	testified	that	part	of	her	job	is	to	verify	that	information	in	

relevant	 documents	 matches	 the	 information	 in	 Midland’s	 system	 that	 it	
4	

received	from	Barclays.		Praught	testified	she	does	not	have	any	particularized	

knowledge	of	the	internal	policies	or	practices	of	any	of	the	companies	from	

which	Midland	purchases	debt,	but	that	“Midland	buys	from	reputable	sellers	

and	 we	 work	 with	 them	 on	 a	 regular	 basis.”	 	 She	 does	 have	 “an	 overview	

training	of	the	process”	by	which	Midland	purchases	accounts.	

	         [¶7]		At	the	trial,	Midland	sought	to	introduce	in	evidence	a	bill	of	sale	as	

proof	of	the	assignment	of	Walton’s	debt	from	Barclays	to	Midland.		Praught	

identified	the	specific	bill	of	sale	between	Barclays	and	Midland	and	explained	

that	this	document	was	obtained	from	Barclays	on	or	about	the	time	of	sale.		

She	 noted	 that	 such	 bills	 of	 sale	 and	 assignment	 are	 always	 obtained	 when	

Midland	 purchases	 debt	 and	 are	 transferred	 to	 Midland	 electronically	 and	

incorporated	 into	 its	 business	 records.	 	 Praught	 testified	 that	 she	 knew	

Walton’s	 account	 was	 included	 in	 the	 sale	 because	 each	 included	 account	 is	

listed	 in	 the	 electronic	 sale	 file,	 and	 when	 the	 data	 is	 entered	 into	 Midland’s	

system,	a	“field	data	sheet”2	is	created	that	includes	extracted,	isolated	account	

information.		A	field	data	sheet	for	Walton’s	account	was	proffered	with	the	bill	




     2	 	 At	 one	 point,	 Praught	 responded	 to	 a	 question	 about	 the	 redacted	 assignment	 by	 describing	

what	 seemed	 to	 be	 the	 field	 data	 sheet.	 	 Considering	 her	 other	 testimony	 and	 the	 content	 of	 the	
documents,	we	presume	that	the	“bill	of	sale”	is	the	same	document	as	the	“redacted	assignment,”	
while	 the	 field	 data	 sheet	 is	 a	 separate	 document,	 offered	 with	 the	 bill	 of	 sale,	 that	 contains	 the	
summary	of	Walton’s	account	information.	
                                                                                     5	

of	sale,	and	it	indicates	that	it	was	printed	by	MCM	from	the	electronic	records	

provided	 by	 Barclays	 in	 connection	 with	 the	 sale	 from	 Barclays	 to	 Midland.		

Praught	testified	that	she	personally	checked	the	documents	that	she	testified	

from	at	trial	against	the	information	in	the	electronic	sale	file	to	verify	that	the	

information	“matched.”		Walton	objected	to	the	admission	of	these	documents	

on	the	basis	that	they	lacked	foundation,	but	the	court	admitted	the	records.	

	     [¶8]	 	 Midland	 also	 introduced	 in	 evidence	 over	 Walton’s	 objection	

Walton’s	credit	card	application	to	Barclays	and	several	of	Walton’s	credit	card	

statements.		Praught	testified	that	Midland’s	regular	business	practice	was	to	

send	out	a	validation	letter	to	each	consumer	stating	the	amount	owed	on	the	

account,	 the	 original	 account	 number,	 the	 original	 creditor,	 and	 a	 statement	

that	Midland	has	purchased	the	account	and	is	attempting	to	collect	the	debt.		

She	testified	that	a	copy	of	this	document	for	Walton’s	account	was	stored	in	

the	electronic	files,	and	that	she	had	the	ability	to	produce	it	if	requested.		She	

testified	that	Midland	received	no	reply	disputing	Walton’s	account.	

	     [¶9]		Following	Praught’s	testimony,	Midland	offered	in	evidence	a	set	of	

admissions	by	Walton	pursuant	to	M.R.	Civ.	P.	36.		In	the	admissions,	Walton	

admitted	 that	 he	 was	 issued	 a	 credit	 card	 from	 Barclays,	 used	 the	 card	 to	

purchase	goods	and	services	or	make	cash	advances,	failed	to	make	payments	
6	

on	the	card,	and	breached	the	card	agreement.		He	denied	that	Barclays	mailed	

him	an	account	statement	on	November	16,	2009,	stating	the	balance	due	on	

his	account,	but	he	admitted	that	he	had	received	the	statement	and	that	the	

amount	owed	according	to	the	statement	was	$5,684.72.		He	denied	that	the	

rights	to	his	account	were	transferred	to	Midland	and	that	he	owed	the	balance	

on	his	account	to	Midland.		Walton	presented	no	witnesses	or	exhibits	at	the	

trial.	

	         [¶10]	 	 The	 court	 entered	 judgment	 in	 favor	 of	 Midland	 Funding	 for	

$5,684.72	plus	costs	of	court.		Walton	appeals.		See	M.R.	App.	P.	2.	

                                     II.		DISCUSSION	

A.	       Subject	Matter	Jurisdiction	

	         [¶11]		Walton	challenges	the	court's	jurisdiction	in	this	matter,	asserting	

that	 the	 District	 Court	 does	 not	 have	 jurisdiction	 because	 the	 credit	 card	

agreement	states	that	the	parties	may	only	resolve	conflicts	via	arbitration	or	

as	a	small	claims	proceeding	in	Maine.	

	         [¶12]	 	 We	 review	 de	 novo	 whether	 a	 trial	 court	 has	 subject	 matter	

jurisdiction.		Windham	Land	Trust	v.	Jeffords,	2009 ME 29,	¶	19,	967 A.2d 690.		

“If	the	District	Court	lacked	subject	matter	jurisdiction,	we	would	have	to	vacate	

its	order.”		Landmark	Realty	v.	Leasure,	2004 ME 85,	¶	6,	853 A.2d 749.	
                                                                                      7	

	     [¶13]		The	agreement	on	which	Walton	relies	provides	that	in	the	event	

of	a	dispute,	the	parties	must	submit	to	binding	arbitration,	or	

      [a]s	 an	 exception	 to	 arbitration	 you	 and	 we	 may	 pursue	 a	 Claim	
      within	the	jurisdiction	of	the	Justice	of	the	Peace	Court	in	Delaware,	
      or	 the	 equivalent	 court	 in	 your	 home	 jurisdiction	 (each	 a	 “Small	
      Claims	Court”)	.	.	.	.	
      	
	     [¶14]		The	Delaware	Justice	of	the	Peace	Court	has	civil	jurisdiction	over,	

inter	alia,	common	law	actions	in	contract	when	the	amount	of	damages	sought	

is	less	than	$15,000.		Del.	Code	Ann.	tit.	10,	§	9301(1)	(2016).		The	Justice	of	the	

Peace	Court	is	governed	by	procedural	rules,	which	prescribe	procedures	for	

matters	such	as	discovery	and	motion	practice,	see	Del.	J.P.	Ct.	Civ.	R.	1-112,	and	

the	Rules	of	Evidence	apply	in	its	proceedings.		Del.	R.	Evid.	1101(a)-(b).	

	     [¶15]	 	 Similarly,	 the	 Maine	 District	 Court	 has	 original	 jurisdiction,	

concurrent	 with	 the	 Maine	 Superior	 Court,	 over	 civil	 actions	 seeking	 money	

damages.	 	 4	 M.R.S.	 §	 152(2)	 (2016).	 	 It,	 too,	 is	 governed	 by	 comprehensive	

procedural	rules,	see	M.R.	Civ.	P.	1-140,	and,	with	a	few	exceptions,	the	Maine	

Rules	 of	 Evidence	 apply	 to	 District	 Court	 proceedings,	 M.R.	 Evid.	 101(a)-(b).

	     [¶16]		On	the	other	hand,	small	claims	proceedings	in	Maine	share	fewer	

similarities	with	the	Delaware	Justice	of	the	Peace	Court.		Small	claims	actions,	

over	 which	 the	 District	 Court	 has	 exclusive	 jurisdiction,	 4	 M.R.S.	 §	 152(4)	

(2016),	involve	“a	right	of	action	cognizable	by	a	court	if	the	debt	or	damage	
8	

does	not	exceed	$6,000	exclusive	of	interest	and	costs”	that	does	not	involve	

title	to	real	estate,	14	M.R.S.	§	7482	(2016).		Further,	small	claims	proceedings	

are	governed	by	separate,	succinct	procedural	rules,	see	M.R.S.C.P.	1-18,	and	the	

Maine	 Rules	 of	 Evidence	 do	 not	 apply	 in	 small	 claims	 proceedings,	

M.R.	Evid.	101(b)(4).	

	        [¶17]		In	light	of	the	similarities	of	the	civil	jurisdiction	and	procedures	

of	the	Delaware	Justice	of	the	Peace	Court	and	the	Maine	District	Court,	we	are	

satisfied	that	the	District	Court	is	the	“equivalent	court”	to	the	Delaware	Justice	

of	the	Peace	Court.		The	reference	to	“small	claims	court”	in	the	card	agreement	

was	likely	a	generic	reference	to	courts	of	specific	civil	jurisdiction	and	not	a	

limitation	 only	 to	 actions	 undertaken	 pursuant	 to	 the	 Small	 Claims	 Act,	

14	 M.R.S.	 §§	 7481-7487	 (2016).3	 	 Jurisdiction	 over	 this	 matter	 is	 properly	

established	in	the	Maine	District	Court.	

B.	      Business	Records	Exception	to	Hearsay	

	        [¶18]		Because	Walton	does	not	dispute	the	existence	or	amount	of	his	

credit	card	debt,	we	address	only	his	argument	that	Praught	was	not	a	qualified	




     3		We	note	that	Maine	has	no	free-standing	“small	claims	court.”		The	Small	Claims	Act	establishes	

only	a	"simple,	speedy	and	informal"	means	for	litigating	claims	in	the	District	Court.		14	M.R.S.	§	7481	
(2016).	 	 We	 also	 note	 that	 the	 Rules	 of	 Evidence,	 upon	 which	 Walton	 relies	 to	 seek	 to	 exclude	
evidence	 of	 the	 sale	 of	 the	 debt	 to	 Midland	 from	 Barclays,	 do	 not	 apply	 in	 small	 claims	 actions.		
See	M.R.	Evid.	101(b)(4).	
                                                                                     9	

witness	to	provide	the	foundation	for	the	bill	of	sale	and	assignment	between	

Barclays	and	Midland	as	a	business	record.		“When	admission	of	evidence	under	

the	business	records	exception	to	the	hearsay	rule	is	challenged,	we	review	a	

trial	court's	foundational	findings	to	support	admissibility	for	clear	error	and	

its	 ultimate	 determination	 of	 admissibility	 for	 an	 abuse	 of	 discretion.”		

Am.	Express	Bank	FSB	v.	Deering,	2016 ME 117,	¶	12,	145 A.3d 551 (quotation	

marks	omitted).	

	     [¶19]		Maine	Rule	of	Evidence	803(6),	which	governs	the	admissibility	of	

business	 records,	 provides	 that	 the	 following	 are	 not	 excluded	 by	 the	 rule	

against	hearsay,	regardless	of	whether	the	declarant	is	available	as	a	witness:	

         (6)		Records	of	a	regularly	conducted	activity.		A	record	of	an	
      act,	event,	condition,	opinion,	or	diagnosis	if:	
      	
         (A)	 	 The	 record	 was	 made	 at	 or	 near	 the	 time	 by—or	 from	
      information	transmitted	by—someone	with	knowledge;	
      	
         (B)		The	record	was	kept	in	the	course	of	a	regularly	conducted	
      activity	of	a	business,	organization,	occupation,	or	calling,	whether	
      or	not	for	profit;	
                                           	
         (C)	Making	the	record	was	a	regular	practice	of	that	activity;		
      	
         (D)	 	 All	 these	 conditions	 are	 shown	 by	 the	 testimony	 of	 the	
      custodian	 or	 another	 qualified	 witness,	 or	 by	 a	 certification	 that	
      complies	 with	 Rule	 902(11),	 Rule	 902(12)	 or	 with	 a	 statute	
      permitting	certification;	and	
      	
         (E)	 Neither	 the	 source	 of	 information	 nor	 the	 method	 or	
10	

      circumstances	of	preparation	indicate	a	lack	of	trustworthiness.	
	
      [¶20]		Ordinarily	these	elements	must	be	established	by	a	“custodian	or	

other	qualified	witness—that	is,	a	person	who	was	intimately	involved	in	the	

daily	 operation	 of	 the	 business	 and	 whose	 testimony	 showed	 the	 firsthand	

nature	of	his	or	her	knowledge.”		Bank	of	Am.,	N.A.	v.	Greenleaf,	2014 ME 89,	

¶	 25,	 96 A.3d 700  (citation	 and	 quotation	 marks	 omitted).	 	 The	 affiant	

establishing	the	foundation	for	a	business	record	need	not	personally	prepare	

or	supervise	preparation	of	the	record	to	provide	the	foundation,	State	v.	Abdi,	

2015 ME 23,	¶	17,	112 A.3d 360,	and	“need	not	be	an	employee	of	the	record’s	

creator,”	Beneficial	Maine	Inc.	v.	Carter,	2011 ME 77,	¶	13,	25 A.3d 96.		If	records	

were	“received	and	integrated	into	another	business’s	records	and	were	relied	

upon	 in	 that	 business’s	 day-to-day	 operations,	 an	 employee	 of	 the	 receiving	

business	may	be	a	qualified	witness.”		Id.		In	those	situations,	“records	will	be	

admissible	pursuant	to	the	business	records	exception	.	.	.	if	the	foundational	

evidence	from	the	receiving	entity’s	employee	is	adequate	to	demonstrate	that	

the	employee	had	sufficient	knowledge	of	both	businesses’	regular	practices	to	

demonstrate	the	reliability	and	trustworthiness	of	the	information.”		Id.	

	     [¶21]	 	 Praught	 was	 qualified	 to	 lay	 the	 foundation	 for	 the	 record	

documenting	 the	 assignment	 of	 Walton’s	 debt	 from	 Barclays	 to	 Midland	
                                                                                                        11	

Funding	 based	 upon	 her	 knowledge	 of	 Midland's	 and	 MCM’s	 practices	 in	

purchasing	 debt	 from	 credit	 card	 issuers.	 	 Praught	 was	 not	 an	 employee	 of	

Midland	Funding	LLC	itself,	but	of	MCM—a	company	affiliated	with	Midland.		

Her	job	title	at	MCM	is	“legal	specialist	and	custodian	of	records.”		She	is	duly	

authorized	 by	 Midland	 Funding’s	 board	 of	 directors	 to	 testify	 on	 behalf	 of	

Midland.	 	 She	 testified	 that	 Midland	 has	 no	 employees—only	 a	 board	 of	

directors—and	that	MCM	is	a	company	affiliated	with	Midland	and	undertakes	

its	debt	collection	efforts	on	its	behalf.		Her	testimony	demonstrated	personal	

knowledge	 of	 Midland’s	 business	 practices	 in	 purchasing	 debt	 and	 how	 the	

records	created	pursuant	to	those	purchases	are	transferred	and	maintained.		

She	also	stated	that	records	such	as	the	bill	of	sale	and	assignment	were	always	

produced	when	Midland	purchased	debt.4		Further,	Praught	testified	that	she	

has	been	trained	on	the	computer	system	that	maintains	these	records,	that	she	

has	personal	access	to	records,	and	that	she	personally	reviewed	the	records	

for	Walton’s	account	before	the	trial	and	compared	them	with	the	information	

in	 the	 electronically	 stored	 files.	 	 Accordingly,	 regarding	 the	 purchase	 of	 the	



   4		The	fact	that	the	bill	of	sale	was	created	by	Barclays	does	not	disqualify	Praught	from	testifying	

as	to	its	authenticity.		When	Midland	Funding	purchased	the	debt	from	Barclays,	the	purchase	was	
memorialized	by	a	bill	of	sale	as	proof	of	the	transaction.		Even	though	the	bill	of	sale	was	signed	only	
by	 Barclays,	 the	 sale	 was	 a	 two-party	 transaction	 in	 which	 Midland	 Funding	 was,	 for	 practical	
purposes,	a	co-maker	of	the	record.		Accordingly,	Praught’s	lack	of	knowledge	as	to	Barclays’s	day-
to-day	operations	does	not	negate	her	ability	to	lay	the	record’s	foundation.	
12	

Walton	credit	card	account	from	Barclays,	Midland	provided	a	witness	“whose	

knowledge	of	business	practices	for	production	and	retention	of	the	record	is	

sufficient	 to	 ensure	 the	 reliability	 and	 trustworthiness	 of	 the	 record.”5		

Beneficial	 Maine	 Inc.,	 2011 ME 77,	 ¶	 12,	 25 A.3d 96;	 see	 also	 Deering,	

2016 ME 117,	¶	14,	145 A.3d 551.	

	        [¶22]		We	next	consider	whether	Praught,	as	a	qualified	witness,	laid	the	

proper	foundation	for	admission	of	the	documents	in	evidence.	

	        1.		    The	record	was	made	at	or	near	the	time	by—or	from	information	
	        	       transmitted	by—someone	with	knowledge.	
	
	        [¶23]		Praught	testified	that	the	record	of	the	assignment	was	obtained	

from	Barclays	at	or	near	the	time	of	the	sale	of	the	debt.		Although	Praught	did	

not	specifically	testify	that	the	record	was	produced	or	transmitted	by	someone	

with	 knowledge,	 the	 court	 could	 reasonably	 infer	 those	 facts	 from	 the	

circumstances	described	by	Praught.	

	        2.	   The	record	was	kept	in	the	course	of	a	regularly	conducted	activity	
         	     of	a	business,	organization,	occupation,	or	calling,	whether	or	not	
         	     for	profit.	
               	
	        [¶24]	 	 Praught	 testified,	 based	 upon	 her	 personal	 knowledge,	 that	

Midland	always	obtained	and	maintained	a	record	of	the	details	of	purchases	of	


    5	 	 These	 circumstances	 are	 markedly	 distinct	 from	 those	 where	 a	 third-party	 servicer	 with	 no	

connection	to	the	owner	of	a	debt	(other	than	loan	servicing)	attempts	to	offer	testimony	regarding	
the	owner's	business	practices.	
                                                                                    13	

debt	 such	 as	 the	 transaction	 with	 Barclays	 Bank	 that	 included	 the	 Walton	

account.		That	record,	the	bill	of	sale	here,	is	part	of	the	MCM	records	for	which	

Praught	serves	as	custodian.	

	     3.	   Making	the	record	was	a	regular	practice	of	that	activity.	

	     [¶25]	 	 Praught's	 testimony	 confirmed	 that	 Midland's	 procuring	 and	

storing	bills	of	sale	reflecting	purchases	of	accounts	receivable	was	a	regular	

practice	of	its	business	of	acquiring	ownership	of	unpaid	debt.		An	electronic	

copy	of	that	bill	of	sale	is	kept	as	a	regular	practice	of	MCM.	

	     4.	   All	these	conditions	are	shown	by	the	testimony	of	the	custodian	or	
      	     another	qualified	witness,	or	by	a	certification	that	complies	with	
      	     Rule	 902(11),	 Rule	 902(12)	 or	 with	 a	 statute	 permitting	
      	     certification.	
      	
	     [¶26]		Praught's	testimony	established	that	she	is	indeed	a	custodian	of	

the	records	sought	to	be	admitted	in	this	matter.		She	has	personal	knowledge	

of	how	they	came	into	existence	and	how	they	are	stored.	

	     5.	   Neither	the	source	of	information	nor	the	method	or	circumstances	
	     	     of	preparation	indicate	a	lack	of	trustworthiness.	
      	
	     [¶27]	 	 Nothing	 in	 the	 source	 of	 the	 documentation	 of	 the	 sale	 of	 the	

accounts	 from	 Barclays	 to	 Midland	 suggests	 a	 lack	 of	 trustworthiness.		

Praught's	testimony	indicated	that	Midland	requires	an	explicit	confirmation	of	

the	sale	of	accounts	receivable	as	part	of	its	routine	practice.		The	transactional	
14	

records	 are	 clear	 upon	 their	 face.	 	 Walton's	 own	 admissions	 confirm	 the	

accuracy	of	the	records	reflecting	his	particular	indebtedness.	

	        [¶28]		Accordingly,	upon	these	facts,	we	find	no	abuse	of	discretion	by	the	

court	in	admitting	the	bill	of	sale	in	evidence	pursuant	to	the	business	record	

exception	to	the	hearsay	rule,	thus	establishing	that	Midland	Funding	LLC	is	the	

sole	owner	of	the	credit	card	debt	at	issue	in	this	matter.	

	        The	entry	is:	

	    	      	      Judgment	affirmed.	
	
	    	      	      	      	      	
	
	
Daniel	L.	Lacasse,	Esq.,	Calais,	for	appellant	Mark	Walton	
	
Ashley	 Janotta,	 Esq.,	 Susan	 J.	 Szwed,	 P.A.,	 Portland,	 for	 appellee	 Midland	
Funding,	LLC	
	
	
	
Calais	District	Court	docket	number	CV-2015-009	
FOR	CLERK	REFERENCE	ONLY